DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
 
3.	Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 are pending upon entry of amendment filed on 10/21/21.

4.	Applicant’s submission of IDS filed on 10/21/21 has been acknowledged.  The list of copending applications in the supplemental IDS has been considered and treated as PTO-1449.

5. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-8, 10-12, 16, 23, 25, 30-33, 36 and 41 are allowed.  

Upon approval of the terminal disclaimer filed on 10/21/21, the rejections of record have been withdrawn.

The rejections rely on whether the administration of therapeutic macromolecule to a subject is coupled synthetic nanocarriers or not.  The claimed administration steps of the first immunosuppressant is attached to the synthetic nanocarrier and the second therapeutic macromolecules that are not attached to synthetic nanocarrier are being administered concomitantly.

the currently claimed composition are allowable because the most pertinent prior art (U.S. Pat. 8,652,487, of record) neither teaches or suggests administration of therapeutic macromolecules that is not attached to the synthetic carrier.  While the ‘487 patent (of record) requires administration of synthetic nanocarrier coupled to immunosuppressant and synthetic nanocarrier couple to the macromolecule in a composition, the claimed method requires two separate local administrations concomitantly and reduces Type I and IV hypersensitivity. 

6.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
November 30, 2021 


/YUNSOO KIM/Primary Examiner, Art Unit 1644